DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: In regards to claim(s) 1, prior art does not explicitly disclose, teach or suggest a system for producing hydrogen comprising a gas storage chamber at a predetermined depth under a sea surface with a plurality of communication holes and electrolysis electrodes therein, a hydrogen recovery device on a ship, piping configured to lead the hydrogen to the hydrogen recovery device and to be attached in a removable manner, a power supply device on the ship, a wiring connecting the electrolysis electrodes to the power supply in a removable manner, wherein an end of the piping configured to connect to the hydrogen recovery device and an end of the wiring configured to connect to the power supply device are fixed to each other by fasteners and are fixed to a buoy floating on the sea surface. James (US 20150144500 A1) is the closest prior art and discloses a ship with wind power connected to a pair of electrolysis electrodes and is capable of storing hydrogen (abstract; Fig. 2) and/or generating electricity with a fuel cell ([18]).  However, James is silent on the attachable/detachable umbilical connection and a buoy for placing it upon when not attached to the ship.  Kumano (US 20160040307 A1) discloses a system for capturing ocean currents and converting the power into hydrogen via electrolysis (abstract; Fig. 1) wherein the hydrogen is collected at a floating platform (58).  A hydrogen transporting ship (71) collects liquid hydrogen from the platform.  Kumano does not explicitly disclose the attachable/detachable umbilical connection and a buoy for placing it upon when not attached to the ship.  Ruth (DE 102018114132 A1) discloses floating platforms (semi-divers; HT; p. 2) that capture wind power and produce hydrogen by electrolysis.  Ruth discloses that the HT may connect to a ship with a Fischer-Tropsch reactor and delivering hydrogen to it (p. 3; scenario B).  Ruth discloses a detachable connection (18; Fig. 2) but its connection/disconnection point is the HT and there is no separate buoy.  Gwon (US 20190367387 A1) discloses a self-contained oceanic drone, however the electrolysis also occurs on board the drone (abstract; Fig. 1a).  Instant claim 5 defines over the prior art for substantially the same reasons as instant claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794